Judgment unanimously affirmed. Memorandum: After viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we conclude that defendant’s convictions of manslaughter in the second degree and assault in the second degree are supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Monroe County Court, Wisner, J. — Manslaughter, 2nd Degree.) Present — Callahan, J. P., Boomer, Lawton, Boehm and Davis, JJ.